Filed 10/29/13 In re A.A. CA2/1
Opinion on remand from Supreme Court
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                         DIVISION ONE


In re A.A., a Person Coming Under the                                        B240896
Juvenile Court Law.                                                          (Los Angeles County
                                                                              Super. Ct. No. CK90652)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,
          Plaintiff and Respondent,

    v.

J.A.,
         Defendant and Appellant.


          APPEAL from orders of the Superior Court of Los Angeles County. Stephen
Marpet, Commissioner. Reversed.
          Catherine C. Czar, under appointment by the court of Appeal, for Defendant and
Appellant.
          John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Timothy M. O‟Crowley, Deputy County Counsel, for Plaintiff and Respondent.
                                        _______________________________
       J.A. (father) appeals from orders declaring his sons Alexis and Jason dependents
of the court and removing them from his custody. In our initial opinion we concluded the
juvenile court applied an incorrect standard in finding father‟s sons were at substantial
risk of being molested by father solely because father molested an unrelated nine-year-
                                                         1
old girl. (Welf. & Inst. Code, § 300, subds. (d) & (j).) (In re A.A. (2013) B240896,
review granted, opinion vacated and cause remanded (S209511) (A.A. I).) Accordingly,
we reversed the jurisdictional and dispositional orders and remanded the cause for a new
trial if the Department of Children and Family Services wished to proceed with the
matter. Our Supreme Court granted review of the decision and held the case pending its
decision in In re I.J. (S204622), which raised a similar issue. Subsequently the court
issued its opinion in In re I.J. (2013) 56 Cal.4th 766 holding that: “[A] father‟s
prolonged and egregious sexual abuse of his own child may provide substantial evidence
to support a finding that all his children are juvenile court dependents.” (Id. at p. 770.)
The court remanded A.A. I to us with directions to “vacate [our] decision and to
reconsider the cause in light of In re I.J.” Having done so, we issue this revised opinion
in which we reaffirm our reversal of the juvenile court‟s orders.
                          FACTS AND PROCEEDINGS BELOW
       When the petition was filed in this case the family consisted of father, his wife
(mother), his seven-year-old son Alexis, and his three-year-old son Jason. In addition,
mother babysat An. R., an unrelated nine-year-old girl. The relationship between the
family and An. R. had existed for years, and she considered Alexis and Jason to be like
brothers to her. On several occasions father also exercised caretaker duties as An. R.‟s
babysitter, and he treated her like his own daughter.
       The trial court found jurisdiction over the boys under section 300, subdivisions (b)
and (d) based on evidence that on October 27, 2011 and prior occasions going back
approximately one year father sexually abused An. R. by rubbing his erect penis against
       1
           All statutory references are to the Welfare and Institutions Code.


                                               2
her buttocks, simulating intercourse, grabbing her buttocks, rubbing his penis against her
                                                        2
vagina, and holding her in his lap against his penis. Specifically, An. R. testified that on
October 27, 2011, while she lay on her stomach on a bed in the living room, father “put
his . . . private part [on her] bottom” and “pressured it . . . a bit down and . . . it was
moving, like, back and forth.” The contact ended when she moved to her side. An. R.
also testified that father rubbed her back and grabbed her buttocks. And approximately
one year earlier, father “was acting like he was playing” but was actually “holding [her]
down,” and he rubbed his erect penis against her bottom while holding her shoulders. In
all, An. R. believed these incidents occurred about “five or ten times.” The incidents
took place in the family home, some occurring when the boys were present (although
                                                3
they were apparently unaware of the abuse).
       The court found jurisdiction over Alexis and Jason under section 300, subdivisions
(b) and (d), based solely on its view that “the length and terms of the conduct[]” by father
                                           4
“clearly puts his own children at risk.”
                                        DISCUSSION
       The justification the court gave for removing Alexis and Jason from their father‟s
custody and making them dependents of the court was that father‟s molestation of An. R.

       2
        In our prior opinion we stated the abuse went back approximately two and a half
years. This appears to have been incorrect.
       3
        Father was arrested, but the Los Angeles County District Attorney declined to
prosecute, citing a lack of evidence.
       4
         Section 300, subdivision (d), states in relevant part that jurisdiction over a child
arises when “[t]he child has been sexually abused, or there is a substantial risk that the
child will be sexually abused . . . by his or her parent . . . or a member of his or her
household, or the parent . . . has failed to adequately protect the child from sexual abuse
when the parent . . . knew or reasonably should have known that the child was in danger
of sexual abuse.” Subdivision (b) states in relevant part that jurisdiction over a child
arises when “[t]he child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child . . . .”


                                                3
constituted sufficient evidence to conclude the boys were at substantial risk of being
sexually abused. We disagree.
       In our prior opinion we disregarded the fact that father and An. R. were unrelated
because substantial evidence indicated mother and father babysat An. R. for years, the
child thought of father‟s children as her siblings, and father treated her like she was his
daughter. And we agreed with the juvenile court that father‟s sexual abuse of a young
girl over whom he sometimes exercised custodial duties was abhorrent. But we held the
abuse did not constitute sufficient evidence to conclude father‟s male children were also
at risk of sexual abuse.
       In re I.J. involved a similar situation. In that case, the father had repeatedly
sexually abused his teenage daughter over the course of three years. (In re I.J., supra, 56
Cal.4th at p. 771.) The abuse included fondling, digital penetration of the child‟s vagina,
oral copulation of the child‟s vagina, forcing the child to watch pornographic videos with
the father, and forcible rape. (Ibid.) The court agreed with the appellate court‟s
characterization of father‟s behavior as “„aberrant in the extreme.‟” (Id. at p. 778.) The
court noted “section 300 does not require that a child actually be abused or neglected
before the juvenile court can assume jurisdiction.” (Id. at p. 773.) Instead, there need
only be a “„substantial risk‟” of abuse or neglect. (Ibid.) “„[T]o determine whether a risk
is substantial, the court must consider both the likelihood that harm will occur and the
magnitude of potential harm.‟” (Id. at p. 778.)
       “Also relevant to the totality of the circumstances surrounding the sibling abuse is
the violation of trust shown by sexually abusing one child while the other children were
living in the same home and could easily have learned of or even interrupted the abuse.
„[S]exual or other serious physical abuse of a child by an adult constitutes a fundamental
betrayal of the appropriate relationship between the generations. . . . When a parent
abuses his or her own child, . . . the parent also abandons and contravenes the parental
role. Such misparenting is among the specific compelling circumstances which may
justify state intervention, including an interruption of parental custody. (See § 300,
subds. (d), (e), (j).)‟ [Citation.]” (In re I.J., supra, 56 Cal.4th at p. 778.) The court found

                                              4
the “serious and prolonged nature” of the father‟s sexual abuse of his 14-year-old
daughter placed the girl‟s three brothers (12-year-old twins and an 8-year-old) at risk of
harm, as defined by section 300, subdivision (j), even though none of the boys was
mistreated, and none had witnessed nor been aware of the father‟s sexual abuse. (Id. at p.
771.)
        The court cautioned, however, against an overbroad interpretation of its decision:
“In upholding the assertion of jurisdiction in this case, we are not holding that the
juvenile court is compelled, as a matter of law, to assume jurisdiction over all the
children whenever one child is sexually abused. We merely hold the evidence in this
case supports the juvenile court‟s assertion of jurisdiction.” (In re I.J., supra, 56 Cal.4th
at p. 780.)
        And the court cited with approval In re Jordan R. (2012) 205 Cal.App.4th 111,
136-139, which affirmed the juvenile court‟s assertion of jurisdiction over the daughter of
a man who sexually abused his teenage niece but also affirmed the court‟s refusal to
assert jurisdiction over the same man‟s son. (In re I.J., supra, at p. 780.) In that case, a
father sexually abused his 13-year-old niece by making comments of a sexual nature to
her, asking her for a lap dance and oral sex, which she performed, licking her breasts and
genitals, and masturbating in front of her. (In re Jordan R., supra, 205 Cal.App.4th at p.
136.) The appellate court held this conduct did not compel a finding that the father‟s
toddler son was also at substantial risk of abuse, as nothing in the record suggested the
father had inappropriately touched another male in a sexual manner and “abuse of a
female child, as aberrant as it is, does not establish, in and of itself, that a male child is at
substantial risk of sexual abuse.” (Id. at p. 138.)
        The instant circumstances are distinguishable from those present in In re I.J.
Father‟s abuse of An. R. was neither prolonged as that found in In re I.J.—one year
compared to three years—nor as severe. The sexual abuse of the daughter in In re I.J.
involved fondling, digital penetration, oral copulation, compelled viewing of
pornographic videos, and forcible rape. The alleged abuse of An. R. involved father
rubbing his erect penis against her buttocks, simulating intercourse, grabbing her

                                                5
buttocks, rubbing his penis against her vagina, and holding her in his lap against his
penis, with no disrobing, penetration, genital contact or use of force. We believe the
distinction makes a difference because the fully clothed rubbing of genital areas here was
nothing like the abuse committed in In re I.J. or even In re Jordan R., and did not, in our
view, constitute a fundamental betrayal and abandonment and contravention of the
parental role.
       In re I.J. held “prolonged and egregious sexual abuse” of a female child may
provide substantial evidence that male children are also at risk because such abuse
constitutes “a fundamental betrayal of the appropriate relationship between the
generations” and an abandonment and contravention of the parental role. (In re I.J.,
supra, 56 Cal.4th at p. 778.) As the Supreme Court acknowledged, not all sexual abuse
fits this description.
       DCFS argues that section 355.1, subdivision (d) constitutes a legislative
determination that sexual abuse of a female child puts male children at risk of abuse.
That section provides in pertinent part that: “„(d) Where the court finds that either a
parent, a guardian, or any other person who resides with . . . a minor who is currently the
subject of the petition filed under Section 300 . . . (3) has been found in a prior
dependency hearing . . . to have committed an act of sexual abuse, . . . that finding shall
be prima facie evidence in any proceeding that the subject minor is a person described by
subdivision (a), (b), (c), or (d) of Section 300 and is at substantial risk of abuse or
neglect. The prima facie evidence constitutes a presumption affecting the burden of
producing evidence.‟” (In re P.A. (2006) 144 Cal.App.4th 1339, 1347.) DCFS notes that
the Supreme Court in In re I.J. wrote that section 355.1 was relevant because it “evinces
a legislative intent that sexual abuse of someone else, without more, at least supports a
dependency finding.” (In re I.J., supra, 56 Cal.4th at p. 779.)
       We are mindful of the juvenile court‟s duty to focus on “ensur[ing] the safety,
protection, and physical and emotional well-being of children who are at risk” of sexual
abuse. (§ 300.2.) But we do not think the Legislature or Supreme Court would go so far
as to say that sexual abuse of one child necessarily constitutes evidence that a child of the

                                               6
opposite gender is also at substantial risk of being sexually abused. If that was their
intent, the Legislature could easily have incorporated the provisions of section 355.1 into
subdivision (d) of section 300, and the opinion in In re I.J. would have been one
paragraph long and would not have contained the court‟s dictum that a juvenile court is
not “compelled, as a matter of law, to assume jurisdiction over all the children whenever
one child is sexually abused.” (In re I.J., supra, 56 Cal.4th at p. 780.)
       Because the trial court incorrectly concluded that father‟s sexual abuse of An. R.
by itself constituted substantial evidence that Alexis and Jason were also at risk of being
sexually abused, and based its jurisdictional and dispositional orders on only this
evidence, the orders are vacated.
                                      DISPOSITION
       The jurisdictional and dispositional orders with respect to Alexis and Jason are
reversed.
       NOT TO BE PUBLISHED.




                                                                 CHANEY, J.


We concur:




       ROTHSCHILD, Acting P. J.




       JOHNSON, J.




                                              7